Case 5)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

19-cv-01429-CJC-MRW Document 22 Filed 12/10/20 Pagelof1 Page ID #:927

Shanny J. Lee, Calif. Bar No. 213599
LAW OFFICES OF HARRY J. BINDER
AND CHARLES E. BINDER, P.C.

485 Madison Avenue, Suite 501

New York, NY 10022

(212)-677-6801

Fax (646)-273-2196
Fedcourt@binderlawfirm.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOTERO GUTIERREZ-PONCE, 5:19-CV-01429-CJC-MRW

)
)
Plaintiff, ) PROPOSED ORDER AWARDING
) ATTORNEY FEES UNDER THE
V. ) EQUAL ACCESS TO JUSTICE
) ACT, PURSUANT TO 28 U.S.C.
COMMISSIONER OF THE SOCIAL _)
)
)
)
)

SECURITY ADMINISTRATION,

§ 2412(d), AND COSTS, PURSUANT
TO 28 U.S.C. § 1920

Defendant.

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
be awarded attorney fees under the EAJA in the amount of SIX THOUSAND SIX
HUNDRED DOLLARS ($6,600.00), and costs under 28 U.S.C. § 1920, in the
amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of the

above-referenced Stipulation.

Dated: 12/10/2020 LU Le Michael R. Wilner

U.S. Magistrate Judge

 

 

 
